







Exhibit 10.1


EXECUTION COPY






JPMORGAN CHASE BANK, N.A.
10 South Dearborn St.
Chicago, IL 60603
GOLDMAN SACHS BANK USA
200 West Street
New York, New York 10282





CONFIDENTIAL


February 22, 2017


Tennant Company
Senior Secured Credit Facilities
Commitment Letter


Tennant Company
701 North Lilac Drive
P.O. Box 1452
Minneapolis, Minnesota 55422
Attention: Tom Paulson, Chief Financial Officer


Ladies and Gentlemen:


You (the “Company”) have advised JPMorgan Chase Bank, N.A. (“JPMorgan”) and
Goldman Sachs Bank USA (“GS” and, together with JPMorgan, the “Lead Arrangers”,
“we” or “us”) that the Company intends to acquire (the “Acquisition”) all the
issued and outstanding equity interests of IP Cleaning S.p.A, a joint stock
company incorporated under the laws of Italy (together with its subsidiaries and
all assets relating thereto, the “Target”) pursuant to the Share Purchase
Agreement (the “Acquisition Agreement”) among Ambienta SGR S.p.A., a company
organized under the laws of Italy, and the other sellers party thereto
(collectively, the “Seller”) and to consummate the other Transactions (such term
and each other capitalized term used but not defined herein having the meaning
assigned to it in the Exhibits hereto) described in Exhibit A hereto.


In connection therewith you have advised us that:


(a)    you wish to obtain the Term Facility pursuant to this commitment letter
(together with the Exhibits and other attachments hereto, this “Commitment
Letter”) and having the terms set forth in the Summary of Terms and Conditions
attached hereto as Exhibit B (the “Senior Term Sheet”); and


(b)    you intend to replace or amend the revolving credit facility (the
“Existing Facility”) currently available under your existing Amended and
Restated Credit Agreement dated as of June 30, 2015 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”)
and, in connection therewith, you wish to obtain a commitment to provide a new
up to $125,000,000 revolving credit facility (the “Backstop Facility”) on terms
identical to those set forth in the Existing Credit Agreement, but as modified
by the amendments as set forth on Exhibit D (the “Amendments”) and as otherwise
mutually agreed between you and the Lead Arrangers in their respective sole
discretion, if your and our efforts to replace or amend the Existing Facility
with the Replacement Facility or the Amended Facility (as further described
below) are unsuccessful.




1

--------------------------------------------------------------------------------





You have further advised us that you wish to engage us in connection with the
aforementioned replacement or amendment of the Existing Facility. The Existing
Facility is currently anticipated to be replaced with a new up to $200,000,000
revolving facility (the “Replacement Facility”) pursuant to this Commitment
Letter and having the terms set forth in the Senior Term Sheet (collectively,
the Senior Term Sheet, Exhibit A and the Summary of Additional Conditions
Precedent attached hereto as Exhibit C (the “Conditions Exhibit”), are referred
to herein as the “Term Sheet”) (it being understood that the Replacement
Facility may be made available pursuant to an amendment to and/or restatement of
the Existing Credit Agreement and such documentation would include the Term
Facility).


To the extent the Replacement Facility is not available on or prior to the
Closing Date, you intend to seek from the Required Lenders (as defined in the
Existing Credit Agreement) the Amendments to permit the consummation of the
Transactions, and in connection therewith you have requested that the JPMorgan
and GS (the “Commitment Parties”) commit to acquire (and if such offer is
accepted, to acquire) by assignment on the Closing Date at par and pursuant to
customary documentation, sufficient loans and/or commitments of non-consenting
lenders under the Existing Credit Agreement necessary to achieve the
effectiveness of the Amendments (such necessary financing, the “Consent
Financing”, and such solicitation, the “Consent Solicitation”; the Existing
Credit Agreement so modified by the Amendments pursuant to the Consent
Financing, the “Amended Facility”). As used herein, the Term Facility,
collectively with the Replacement Facility, Amended Facility, and the Backstop
Facility, are referred to as the “Facilities”.


You hereby appoint each of the Lead Arrangers to act, and each of the Lead
Arrangers are pleased to advise you that they are willing to act, as joint lead
arrangers and bookrunners for the Facilities, in each case, upon the terms and
subject to the conditions set forth in this Commitment Letter and in the Fee
Letters. It is agreed that JPMorgan will act as the sole and exclusive
Administrative Agent, that GS will act as the sole and exclusive Syndication
Agent, and that the Lead Arrangers will act as the sole and exclusive joint lead
arrangers and joint bookrunners for the Facilities; provided, that the Company
agrees that (x) JPMorgan may perform its responsibilities as a Lead Arranger
hereunder through its affiliate J.P. Morgan Securities LLC and (y) GS, as
Commitment Party, may assign its commitments hereunder to Goldman Sachs Lending
Partners LLP and any such assignment shall relieve GS of its obligations under
this Commitment Letter in respect of such assigned commitment. Each of JPMorgan
and GS, in such capacities, will perform the duties and exercise the authorities
customarily performed and exercised in such roles. It is agreed that JPMorgan
will have “left placement” and GS will have placement immediately to the “right”
of JPMorgan in the Confidential Information Memorandum referred to below and in
all other marketing materials or advertisements related to the Facilities. You
agree that no other agents, co-agents, bookrunners, co-bookrunners, managers,
co-managers, arrangers or co-arrangers will be appointed, no other titles will
be awarded and no compensation (other than that expressly contemplated by the
Term Sheet and in the Fee Letters referred to below) will be paid in connection
with the Facilities unless you and the Lead Arrangers shall so agree; provided,
however, that, notwithstanding the foregoing, on or prior to the date that is
ten (10) business days after the date hereof, you may award up to three (3)
additional financial institutions (or their affiliates) co-documentation agent
titles in a manner and with economics determined by you with the consent of the
Lead Arrangers.


Furthermore, (x) JPMorgan is pleased to advise you of its several, but not
joint, commitment to provide 50% of each Tranche (as defined in the Term Sheet)
of the Term Facility, 50% of the principal amount of the Consent Financing if
the Replacement Facility is not provided by the Lenders and 50% of the Backstop
Facility if neither the Replacement Facility nor the Amendments are obtained
prior to the


2

--------------------------------------------------------------------------------





consummation of the Acquisition, and (y) GS is pleased to advise you of its
several, but not joint, commitment to provide 50% of each Tranche of the Term
Facility, 50% of the principal amount of the Consent Financing if the
Replacement Facility is not provided by the Lenders and 50% of the Backstop
Facility if neither the Replacement Facility nor the Amendments are obtained
prior to the consummation of the Acquisition, in each case with respect to
clauses (x) and (y) above, (i) upon the terms set forth in this Commitment
Letter and the Fee Letters and (ii) subject solely to the express conditions
applicable thereto set forth in Part I and Part II, as applicable, of the
Conditions Exhibit. The respective commitments hereunder of each Commitment
Party in respect of the Term Facility shall (x) be ratably reduced by the net
principal amount of any Senior Unsecured Notes or other Permanent Debt (in each
case as defined on Exhibit A) issued (including into escrow) on or prior to the
Closing Date (which reduction shall be applied first to reduce the commitments
in respect of the Term A-2 Tranche, and then to reduce commitments in respect of
the Term A-1 Tranche), and, (y) in any event, be ratably reduced to zero upon
initial effectiveness of the definitive documentation with respect to the Term
Facility and the funding in full of the Term Facility by the Lenders. The
respective commitments of each Commitment Party hereunder in respect of the
Consent Financing and the Backstop Facility with respect to the Existing
Facility shall be ratably reduced to zero upon initial effectiveness of the
definitive documentation with respect to the Replacement Facility, or as
applicable, the Amendments.


Furthermore, each of JPMorgan and GS is pleased to advise you of its agreement,
subject to the terms of this Commitment Letter and the Fee Letters, to use
commercially reasonable efforts to (x) assemble a syndicate of financial
institutions identified by the Lead Arrangers and subject to your consent, not
to be unreasonably withheld or delayed (together with the Commitment Parties,
the “Lenders”) to provide the Replacement Facilities and (y) if applicable,
solicit consents in respect of the Consent Solicitation.


The Lead Arrangers intend to syndicate the New Facilities (as defined on Exhibit
A) (and if applicable thereafter, engage in solicitation and/or syndication of
the other Facilities) to the Lenders. You understand that each of the Facilities
may be separately syndicated. In consultation with the Company, the Lead
Arrangers may elect to syndicate and close definitive documentation with respect
to the Term A-1 Tranche and the Replacement Facility in advance of the
consummation of the Acquisition and close the definitive documentation in
respect of all or a portion of the Term A-2 Tranche (or provide for customary
delayed draw provisions in respect of the Term Facility under the Credit
Documentation). The Lead Arrangers intend to commence syndication efforts
promptly upon the execution of this Commitment Letter, and you agree to actively
assist the Lead Arrangers in completing a syndication satisfactory to them. Such
assistance shall include (a) your using commercially reasonable efforts to
ensure that the syndication efforts benefit materially from your existing
lending relationships and, to the extent not in contravention of the Acquisition
Agreement, to use your commercially reasonable efforts to ensure that the
syndication efforts benefit materially from the existing lending relationships
of the Target, (b) direct contact between senior management and advisors of the
Company and the proposed Lenders (and to use your commercially reasonable
efforts to ensure contact between senior management and advisors of the Target
and the proposed Lenders), (c) the hosting, with the Lead Arrangers, of one or
more meetings of, or telephone calls with, prospective Lenders, (d) as set forth
below, assistance (and, to the extent not in contravention of the Acquisition
Agreement, to use your commercially reasonable efforts to cause the Seller and
the Target, as applicable, to assist) in the preparation of materials to be used
in connection with the syndication (collectively with the Term Sheet, the
“Information Materials”) and (e) your using your commercially reasonable efforts
to obtain (x) corporate credit and/or corporate family ratings for the Company
and (y) ratings (but in each case for the avoidance of doubt, not any specific
rating) for the Facilities and the Senior Unsecured Notes or other Permanent
Debt, in each case from each of Moody’s Investors Service, Inc. (“Moody’s”) and
Standard & Poor’s Financial Services LLC (“S&P”) as soon as practicable and in
any event prior to the commencement of syndication of the Facilities. In
addition, to facilitate an orderly and successful syndication of the Facilities,
you agree that, until the earlier of (x) “successful syndication” (as such term
is defined in the Arranger Fee Letter) and (y) 60 days following the
consummation of the Acquisition (such earlier date, the “Syndication Date”), you
and your subsidiaries will not, and shall, to the extent not in contravention of
the Acquisition Agreement, use your commercially reasonable efforts to ensure
that the Target and its subsidiaries will not, issue, sell, offer,


3

--------------------------------------------------------------------------------





place or arrange, or engage in any discussions with respect to any debt
securities or any commercial bank or other credit facilities of the Company, the
Target or their respective subsidiaries other than the Facilities, the Senior
Unsecured Notes or other Permanent Debt or Permitted Surviving Debt. For
purposes of this Commitment Letter and the Credit Documentation, the term
“Permitted Surviving Debt” shall mean (i) purchase money indebtedness, capital
leases and equipment financings of the Company and its subsidiaries and the
Target and its subsidiaries that will remain outstanding following the
Acquisition Date, (ii) intercompany indebtedness among the Target and its
subsidiaries, (iii) other ordinary course working capital facilities of the
Target and its subsidiaries that will be repaid in full and terminated on or
prior to the Acquisition Date, (iv) indebtedness of the Target and its
subsidiaries pursuant to an overdraft facility in an aggregate principal amount
not to exceed EUR1,000,000 permitted to remain outstanding pursuant to the terms
of the Acquisition Agreement (the “Permitted Overdraft Facility”) and (v) other
indebtedness that is reasonably agreed by you and the Commitment Parties to
remain outstanding following the Acquisition Date.


Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letters or any other letter agreement or undertaking concerning the
Transactions, and without limiting your obligations to assist with the
syndication efforts as provided herein, (x) your obligation to assist with the
syndication efforts as provided herein shall not constitute a condition to the
commitments hereunder in respect of, or the availability of, the Facilities
(other than the Replacement Facility) on the Closing Date, (y) it is understood
that the Commitment Parties’ commitments hereunder are not conditioned upon the
syndication of, or receipt of commitments in respect of, the Facilities (other
than the Replacement Facility) and (z) in no event shall the commencement or
successful completion of syndication of the Facilities (other than the
Replacement Facility) constitute a condition to the availability of such
Facilities on the Closing Date.


Except upon your revocation by written notice to the Lead Arrangers with respect
to postings and uses occurring after the Lead Arrangers’ receipt of such notice,
and solely for the purposes described in this paragraph, you hereby authorize
the Lead Arrangers and the Commitment Parties to download copies of the
Company’s trademark logos from its website and post copies thereof on the
IntraLinks site or similar workspace established by the Lead Arrangers to
syndicate the Facilities and use the logos on any confidential information
memorandum, presentations and other marketing materials prepared in connection
with the syndication of the Facilities or in any advertisements (to which you
consent, such consent not to be unreasonably withheld) that any Lead Arranger or
Commitment Party may place after the closing of the Facilities in financial and
other newspapers and journals, or otherwise, at its own expense describing its
services to the Company hereunder.


You will assist (and, to the extent not in contravention of the Acquisition
Agreement, use your commercially reasonable efforts to cause the Target to
assist) us in preparing Information Materials, including but not limited to a
Confidential Information Memorandum or lender slides, for distribution to
prospective Lenders. Before distribution of any Information Materials, you agree
to execute and deliver to us a letter in which you authorize distribution of the
Information Materials to a prospective Lender’s employees, subject to customary
confidentiality arrangements approved by the Company.


The Lead Arrangers will manage (in consultation with the Company) all aspects of
the syndication, including (i) decisions as to the selection of institutions to
be approached and when they will be approached, (ii) when their commitments will
be accepted, (iii) which institutions will participate, (iv) the allocations of
the commitments among the Lenders and (v) the amount and distribution of fees
among the Lenders. Until the termination of the syndication of the Facilities,
the Commitment Parties may assign portions of their commitments hereunder to one
or more other persons (each, an “Assignee”) that will assume such portions of
its commitments; provided that, solely to the extent such assignment was
approved by you (such approval not be unreasonably withheld of delayed), upon
the effectiveness of any


4

--------------------------------------------------------------------------------





such assignment to and assumption by an Assignee that becomes either a party
hereto or a party to the applicable Credit Documentation (including pursuant to
a joinder agreement or other legally binding agreement), each assigning
Commitment Party will be released from the portions of its commitments so
assigned and assumed (such assignments to be allocated, as among the Commitment
Parties, in the manner determined by the Lead Arrangers in consultation with
you) (each such approved Assignee, an “Approved Assignee”; it being understood
that (i) GS may assign its respective commitments to Goldman Sachs Lending
Partners, LLC and Goldman Sachs Lending Partners, LLC is hereby deemed to be an
Approved Assignee and (ii) the Commitment Parties may assign their respective
commitments ratably to existing lenders under the Existing Credit Agreement and
each such existing lender is hereby deemed to be an Approved Assignee). The Lead
Arrangers, acting in such capacity as distinct from their capacities as
Commitment Parties, will have no responsibility other than to arrange the
syndication as set forth herein and the Lead Arrangers, acting in such capacity,
are acting solely in the capacity of an arm’s length contractual counterparty to
the Company with respect to the arrangement of the Facilities (including in
connection with determining the terms of the Facilities) and not as a financial
advisor or a fiduciary to, or an agent of, the Company or any other person. The
Company agrees that it will not assert any claim against any Lead Arranger based
on an alleged breach of fiduciary duty by such Lead Arranger in connection with
this Commitment Letter and the transactions contemplated hereby. Additionally,
the Company acknowledges and agrees that, except as set forth below, the Lead
Arrangers are not advising the Company as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction. The Company
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
Transactions, and the Lead Arrangers shall have no responsibility or liability
to the Company with respect thereto. Any review by the Lead Arrangers of the
Company, the Target, the Transactions or other matters relating to the
Transactions will be performed solely for the benefit of the Lead Arrangers and
the Commitment Parties and shall not be on behalf of the Company. As you know,
Goldman, Sachs & Co. has been retained by the Company as financial advisor (in
such capacity, the “Financial Advisor”) in connection with the Acquisition. You
agree to such retention, and further agree not to assert any claim you might
allege based on any actual or potential conflicts of interest that might be
asserted to arise or result from the engagement of the Financial Advisor, on the
one hand, and our and our affiliates’ relationships with you as described and
referred to herein, on the other. Each of the Commitment Parties hereto
acknowledges (i) the retention of Goldman, Sachs & Co. as the Financial Advisor
and (ii) that such relationship does not create any fiduciary duties or
fiduciary responsibilities to such Commitment Party on the part of Goldman Sachs
or its affiliates.
 
To assist the Lead Arrangers in their syndication efforts, you agree promptly to
prepare and provide (and, to the extent not in contravention of the Acquisition
Agreement, to use your commercially reasonable efforts to cause the Seller to
provide) to the Lead Arrangers and the Commitment Parties all information with
respect to the Company, the Target and their respective subsidiaries and the
Transactions, including all financial information and projections (the
“Projections”), as we may reasonably request in connection with the arrangement
and syndication of the Facilities. You hereby represent and covenant (with
respect to the information or data relating to Target, its subsidiaries or their
respective businesses, the following representations and warranties shall be
made solely to your knowledge) that (a) all information other than the
Projections (the “Information”) that has been or will be made available to the
Lead Arrangers or the Commitment Parties by you or any of your representatives,
taken as a whole, is or will be, when furnished, complete and correct in all
material respects and does not or will not, when furnished, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not materially misleading in light of
the circumstances under which such statements are made and (b) the Projections
that have been or will be made available to the Lead Arrangers or the Commitment
Parties by you or any of your representatives have been or will be prepared in
good faith based upon reasonable assumptions at the time furnished to us (it
being understood that (i) the Projections are as to future events and are not to
be viewed as facts, and


5

--------------------------------------------------------------------------------





that actual results during the period or periods covered by any such Projections
may differ significantly from the projected results and such differences may be
material and (ii) the Projections are subject to significant uncertainties and
contingencies and no assurance can be given that the projected results will be
realized). If, at any time prior to the consummation of the Acquisition (or, if
“successful syndication” (as such term is defined in the Arranger Fee Letter)
shall not have been completed by such date, the 60th day thereafter), any of the
representations and warranties in the preceding sentence would not be accurate
and complete in any material respect if the Information or Projections were
being furnished, and such representations and warranties were being made, at
such time, then you agree to (or, to the extent not in contravention of the
Acquisition Agreement, to use your commercially reasonable efforts to cause the
Target to) promptly supplement the Information and/or Projections so that
(limited, with respect to the Information and Projections relating to the
Target, to your knowledge) the representations and warranties contained in this
paragraph remain accurate and complete in all material respects under those
circumstances. You understand that in arranging and syndicating the Facilities
we may use and rely on the Information and Projections, taken as a whole,
without independent verification thereof.


As consideration for each Commitment Party’s commitment hereunder and each Lead
Arranger’s agreement to perform the services described herein, you agree to pay
to the Commitment Parties and the Lead Arrangers the nonrefundable fees set
forth in Annex I to the Term Sheet and in (x) the fee letter among the Lead
Arrangers and you dated the date hereof and delivered herewith (the “Arranger
Fee Letter”) and (y) any other fee letters dated the date hereof and delivered
herewith (collectively with the Arranger Fee Letter, the “Fee Letters”).


Each Commitment Party’s commitment hereunder and each Lead Arranger’s agreement
to perform the services described herein are subject to the conditions set forth
herein, in the Term Sheet and on the Conditions Exhibit. The only conditions to
availability and initial funding of the Facilities (other than the Company’s
obligation to assist with the syndication efforts as expressly set forth herein
with respect to the Replacement Facility) on the Closing Date are the Closing
Date Conditions Provisions. Those matters that are not covered by the provisions
hereof and of the Term Sheet are subject to the approval and agreement of each
Commitment Party, each Lead Arranger and the Company.


Notwithstanding anything in this Commitment Letter (including each of the
Exhibits attached hereto), the Fee Letters, the definitive documentation with
respect to the Facilities (the “Credit Documentation”) or any other letter
agreement or other undertaking concerning the financing of the Transactions to
the contrary, (i) the only representations relating to the Company, the Target,
its and their respective subsidiaries and its and their respective businesses
the accuracy of which shall be a condition to (A) the availability of the
Facilities on the Closing Date (as defined in the Term Sheet), including loans
made under the Backstop Facility, the Replacement Facility and the Amended
Facility, shall be the Specified Representations (as defined below) made by the
Company and the guarantors in the Credit Documentation and (B) the availability
of the proceeds of the Facilities on the Acquisition Date to consummate the
Acquisition shall be (x) the Specified Representations made by the Company and
the guarantors in the Credit Documentation and (y) such of the representations
made by or with respect to the Target in the Acquisition Agreement as are
material to the interests of the Lenders and the Lead Arrangers, but only to the
extent that the Company or one of its affiliates has the right to terminate its
obligations under the Acquisition Agreement as a result of a breach of such
representations in the Acquisition Agreement or to decline to close the
Acquisition as a result of the breach of such representations and warranties
(determined without regard to whether any notice is required to be delivered by
you) (to such extent, the “Specified Acquisition Agreement Representations”),
and (ii) the terms of the Credit Documentation shall be in a form such that they
do not impair the availability of the Facilities on the Closing Date if the
conditions set forth in this paragraph and in the Term Sheet under the
subheading “Initial Conditions” under the heading “IV. Certain Conditions” and
the express conditions applicable to the availability of the Facilities on the
Closing Date set forth in Part I and Part II, as


6

--------------------------------------------------------------------------------





applicable, of the Conditions Exhibit are satisfied (it being understood that,
to the extent any security interest in any Collateral (as defined in the Term
Sheet) is not or cannot be granted and/or perfected on the Closing Date (other
than the grant and perfection of the security interests (1)(x) in the
certificated equity securities of any domestic subsidiaries owned directly or
indirectly by the Company (to the extent required by the Term Sheet), which
security interest in equity securities of such domestic subsidiaries may be
perfected by delivery of certificates evidencing such equity securities and (y)
in the equity securities of any first-tier foreign subsidiary of the Company
that, as of the Acquisition Date, will own, directly or indirectly, all or any
portion of the equity securities of the Target (to the extent required by the
Term Sheet), (2) in other assets with respect to which a lien may be perfected
solely by the filing of a financing statement under the Uniform Commercial Code
and (3) short-form filings with the United States Patent and Trademark Office or
United States Copyright Office) after your use of commercially reasonable
efforts to do so, then the provision and/or perfection of a security interest in
such Collateral shall not constitute a condition precedent to the availability
of the Facilities on the Closing Date, but instead shall be required to be
delivered after the Closing Date pursuant to arrangements and timing to be
mutually agreed by the Administrative Agent (as defined in the Term Sheet) and
the Company acting reasonably (and in any event within 60 days (or 90 days for
any foreign Collateral except as described above) after the Closing Date or such
longer period as may be reasonably agreed by the Administrative Agent). For
purposes hereof, “Specified Representations” means only the representations and
warranties of the Company and the guarantors set forth in the Credit
Documentation relating to corporate or other organizational existence; corporate
or other organizational power, authority and qualification to enter into, and
perform their obligations under, the Credit Documentation; due authorization,
execution, delivery and enforceability of the Credit Documentation; solvency as
of the Closing Date and the Acquisition Date (in each case, after giving effect
to the Transactions consummated on or before such date, including the
Acquisition as of the Acquisition Date) of the Company and its subsidiaries on a
consolidated basis; that the entering into and performance of the Facilities,
and the granting of the security interests in the Collateral to secure the
Facilities, will not conflict with organizational documents, laws or material
agreements; Federal Reserve regulations; the Investment Company Act; OFAC,
anti-corruption laws, sanctions and regulations; use of proceeds; and subject to
the parenthetical in the immediately preceding sentence and under the heading
“Collateral” in Exhibit B attached hereto, creation, validity and perfection of
security interests in the Collateral. This paragraph, and the provisions herein,
together with the provisions of the Term Sheet under the subheading “Initial
Conditions” under the heading “IV. Certain Conditions” and the express
conditions applicable to the availability of the Facilities on the Closing Date
set forth in Part I and Part II, as applicable, of the Conditions Exhibit, shall
be referred to as the “Closing Date Conditions Provisions.”


You agree (a) to indemnify and hold harmless each Commitment Party, each Lead
Arranger and their respective affiliates and the respective officers, directors,
employees, advisors, affiliates and agents of such persons (each, an
“indemnified person”) from and against any and all losses, claims, damages and
liabilities to which any such indemnified person may become subject arising out
of or in connection with this Commitment Letter, the Fee Letters, the
Facilities, the use of the proceeds thereof or any related transaction or any
claim, litigation, investigation or proceeding relating to any of the foregoing
(each a “Proceeding”), regardless of whether any indemnified person is a party
thereto and whether or not such Proceedings are brought by you, your equity
holders, affiliates, creditors or by any other person, and to reimburse each
indemnified person upon demand for any reasonable and documented out-of-pocket
legal expenses (but limited, in the case of legal fees and expenses, to a single
firm of counsel for all such indemnified persons, taken as a whole and, if
relevant, of a single firm of local counsel in each applicable jurisdiction
(which may include a single firm of special counsel acting in multiple
jurisdictions) for all such indemnified persons, taken as a whole (and, in the
case of an actual or perceived conflict of interest, where the indemnified
person affected by such conflict notifies you of the existence of such conflict
and thereafter retains its own counsel, of another firm of counsel for such
affected indemnified person and, if relevant, of a single firm of local counsel
in each appropriate jurisdiction (which may include a single


7

--------------------------------------------------------------------------------





firm of special counsel acting in multiple jurisdictions) for such affected
indemnified person)) and other reasonable and documented out-of-pocket fees and
expenses to the extent incurred in connection with investigating or defending
any of the foregoing, provided that the foregoing indemnity will not, as to any
indemnified person, apply to losses, claims, damages, liabilities or related
expenses to the extent they (i) are found by a final, non-appealable judgment of
a court of competent jurisdiction to have resulted from the willful misconduct
or gross negligence of such indemnified person or any of its Related Parties,
(ii) result from a claim brought by you or any of your subsidiaries against such
indemnified person or any of its Related Parties for material breach of such
indemnified person’s or any of its Related Parties’ obligations hereunder or
under any definitive documentation in respect of any of the Facilities if you or
such subsidiary has obtained a final and nonappealable judgment in your or its
favor on such claim as determined by a court of competent jurisdiction or (iii)
any dispute solely between or among indemnified persons other than claims
against any indemnified person acting in its capacity or in fulfilling its role
as agent or arranger or any similar role under the Facilities and other than
claims to the extent arising out of any act or omission on the part of you or
your affiliates, and (b) to reimburse the Commitment Parties and the Lead
Arrangers and their affiliates on demand for all reasonable out-of-pocket
expenses (including due diligence expenses, syndication expenses, electronic
distribution expenses, travel expenses, consultants’ fees and expenses, and
reasonable fees, charges and disbursements of counsel) incurred in connection
with the Facilities and any related documentation (including this Commitment
Letter, the Fee Letters and the definitive financing documentation) or the
administration, amendment, modification or waiver thereof. No indemnified person
shall be liable for any damages arising from the use by unauthorized recipients
of Information or other materials obtained through electronic telecommunications
or other information transmission systems. None of the indemnified persons, you,
the Target or your or their respective subsidiaries or affiliates or the
respective directors, officers, employees, advisors, agents or other
representative of the foregoing or any successor or assign of the foregoing
shall be liable for any indirect, special, punitive or consequential damages in
connection with this Commitment Letter, the Fee Letters, the Facilities or the
Transactions; provided that nothing contained in this paragraph shall limit your
indemnity and reimbursement obligations to the extent set forth in this
paragraph. For purposes hereof, “Related Parties” means, with respect to any
person, the directors, officers, employees, agents, advisors, representatives
and controlling persons of such person.


This Commitment Letter shall not be assignable by (a) you without the prior
written consent of each Commitment Party and each Lead Arranger (and any
purported assignment without such consent shall be null and void) and (b) by any
Commitment Party other than in connection with the process of syndicating the
Facilities, provided that such Commitment Party agrees, subject to the
applicable Closing Date Conditions Provisions, to fund any assigned commitment
on the Closing Date to the extent the applicable assignee (other than an
Approved Assignee) fails to do so. This Commitment Letter is intended to be
solely for the benefit of the parties hereto and the indemnified persons and is
not intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto and the indemnified persons. This
Commitment Letter may not be amended or waived except by an instrument in
writing signed by you, each Commitment Party and each Lead Arranger. This
Commitment Letter may be executed in any number of counterparts, each of which
shall be an original, and all of which, when taken together, shall constitute
one agreement. Delivery of an executed signature page of this Commitment Letter
by electronic or facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof. This Commitment Letter and the Fee Letters
are the only agreements that have been entered into among us with respect to the
Facilities and set forth the entire understanding of the parties with respect
thereto.


This Commitment Letter shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York; provided that the laws of the
Republic of Italy shall govern in determining whether the Acquisition has been
consummated in accordance with the terms of the Acquisition Agreement and (ii)
the determination of the accuracy of any Specified Acquisition


8

--------------------------------------------------------------------------------





Agreement Representation and whether as a result of any inaccuracy thereof, a
condition to your (or your affiliates’) obligations to close under the
Acquisition Agreement has not been met or you (or your affiliates) have the
right (without regard to any notice requirement but giving effect to any
applicable cure provisions) to terminate your (or your affiliates’) obligations
under the Acquisition Agreement, in each case without regard to its rules of
conflicts of law).


The Company hereby irrevocably and unconditionally consents to the exclusive
jurisdiction and venue of the state or federal courts located in the City of New
York, Borough of Manhattan. Nothing in this Commitment Letter shall affect any
right that the Commitment Parties or the Lead Arrangers may otherwise have to
bring any action or proceeding relating to this Commitment Letter or the Fee
Letters against the Company or its properties in the courts of any jurisdiction.
Each party hereto irrevocably waives, to the fullest extent permitted by
applicable law, (a) any right it may have to a trial by jury in any legal
proceeding arising out of or relating to this Commitment Letter, the Fee Letters
or the transactions contemplated hereby or thereby (whether based on contract,
tort or any other theory) and (b) any objection that it may now or hereafter
have to the laying of venue of any such legal proceeding in the state or federal
courts located in the City of New York, Borough of Manhattan.


This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter or the Fee Letters nor any of their terms or substance
shall be disclosed, directly or indirectly, to any other person (including,
without limitation, other potential providers or arrangers of financing) except
that you may disclose (a) this Commitment Letter, the Term Sheet, the Fee
Letters and the contents hereof and thereof (i) to Target and its affiliates and
your and Target’s and its affiliates’ respective directors, officers, employees,
attorneys, accountants and advisors directly involved in the consideration of
this matter on a confidential basis (provided that any disclosure of the Fee
Letters or their terms or substance to the Target, its affiliates and their
respective directors, officers, employees, attorneys, accountants and advisors
shall be redacted in a manner reasonably satisfactory to the Commitment
Parties), and (ii) in any legal, judicial or administrative proceeding or as
otherwise required by applicable law or regulation or as requested by a
governmental authority (in which case you agree, to the extent not prohibited by
applicable law, to inform us promptly in advance thereof), (b) upon notice to
the Commitment Parties, this Commitment Letter and the existence and contents
hereof (but not the Fee Letters or the contents thereof, other than the
aggregate fee amount contained in the Fee Letters as part of the Projections,
pro forma information or a generic disclosure of aggregate sources and uses
related to fee amounts related to the Transactions to the extent customary or
required in offering and marketing materials for the Facilities or in any public
or regulatory filing requirement (including any filing requirement of the
Securities and Exchange Commission) relating to the Transactions (and only to
the extent aggregated with all other fees and expenses of the Transactions and
not presented as an individual line item unless required by applicable law, rule
or regulation)) in any syndication or other marketing material in connection
with the Facilities or in connection with any public filing requirement, (c) the
Term Sheet to Lenders and potential Lenders in any syndication or other
marketing materials in connection with the Facilities and to any rating agency
in connection with the Acquisition and the Facilities on a confidential basis,
and (d) the Commitment Letter with the Commitment Parties’ prior written consent
(which shall not be unreasonably withheld, conditioned or delayed).


Each of the Lead Arrangers and the Commitment Parties agrees that it will treat
as confidential all information provided to it hereunder by or on behalf of the
Borrower, the Target or any of their respective subsidiaries or affiliates;
provided that nothing herein will prevent any Lead Arranger or any Commitment
Party from disclosing any such information (a) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case such person agrees to inform you promptly thereof to the
extent practicable and not prohibited by law), (b) upon the request or demand of
any regulatory authority having jurisdiction over such person or any of its
affiliates, (c) to the extent that such


9

--------------------------------------------------------------------------------





information is publicly available or becomes publicly available other than by
reason of improper disclosure by such person, its affiliates or representatives,
(d) to such person’s affiliates and their respective officers, directors,
partners, members, employees, legal counsel, advisors, representatives,
independent auditors and other experts or agents who have a need to know such
information and on a confidential basis and who have been advised of their
obligation to maintain the confidentiality provided hereunder or are otherwise
under a professional or employment duty of confidentiality, (e) to potential and
prospective Lenders or any direct or indirect contractual counterparties to any
swap or derivative transaction relating to you or your obligations under the
Facilities, in each case, subject to such recipient’s agreement (which agreement
may be in writing or by “click through” agreement or other affirmative action on
the part of the recipient to access such information and acknowledge its
confidentiality obligations in respect thereof pursuant to customary syndication
practice) to keep such information confidential on substantially the terms set
forth in this paragraph, (f) received by such person on a non-confidential basis
from a third party source (other than you or any of your affiliates, advisors,
members, directors, employees, agents or other representatives) not known by
such person to be prohibited from disclosing such information to such person by
a legal, contractual or fiduciary obligation, (g) for purposes of establishing a
“due diligence” defense, (h) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Commitment Letter,
the Exhibits hereto, the Fee Letters or the transactions contemplated thereby or
enforcement hereof and thereof, (i) to any rating agency on a confidential
basis, (j) from and after the time the Company shall have publicly announced the
Acquisition, solely with respect to information pertaining to the Facilities
that is routinely provided by arrangers, to data service providers, including
league table providers, that serve the lending industry and (k) with your prior
written consent; provided further that the foregoing obligations of the Lead
Arrangers and the Commitment Parties shall remain in effect until the earlier of
(i) one year from the date hereof and (ii) the date of execution of the Credit
Documentation for any Facility at which time any confidentiality undertaking
such Credit Documentation shall supersede the provisions in this paragraph.
 
You acknowledge that each Commitment Party, each Lead Arranger and their
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
you may have conflicting interests regarding the transactions described herein
and otherwise. None of the Commitment Parties or the Lead Arrangers will use
confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter or their other relationships with you in
connection with the performance by the Commitment Parties and the Lead Arrangers
of services for other companies, and will not furnish any such information to
other companies. You also acknowledge that each Commitment and each Lead
Arranger has no obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you, confidential
information obtained from other companies. You further acknowledge that each
Commitment Party and each Lead Arranger is a full service securities or banking
firm engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, any Lead Arranger or Commitment Party may provide investment banking
and other financial services to, and/or acquire, hold or sell, for its own
accounts and the accounts of customers, equity, debt and other securities and
financial instruments (including bank loans and other obligations) of, you, the
Target and other companies with which you or the Target may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by any Lead Arranger or Commitment Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.


Each Commitment Party and each Lead Arranger may employ the services of its
affiliates in providing certain services hereunder and, in connection with the
provision of such services, may exchange with such affiliates information
concerning you and the other companies that may be the subject


10

--------------------------------------------------------------------------------





of the transactions contemplated by this Commitment Letter, and, to the extent
so employed, such affiliates shall be entitled to the benefits of such
Commitment Party or Lead Arranger hereunder.


The compensation, reimbursement, indemnification and confidentiality provisions
contained herein and in the Fee Letters and any other provision herein or
therein which by its terms expressly survives the termination of this Commitment
Letter shall remain in full force and effect regardless of whether definitive
financing documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or each Commitment Party’s commitment
hereunder, provided that your obligations under this Commitment Letter (other
than your obligations with respect to (a) assistance to be provided in
connection with the syndication thereof (including as to the provision of
Information and representations with respect thereto) and (b) confidentiality of
this Commitment Letter and the Fee Letters and the contents thereof as provided
herein) shall automatically terminate and be superseded, to the extent
comparable, by the provisions of the Credit Documentation upon the initial
funding thereunder, and you shall automatically be released from all liability
in connection therewith at such time, in each case to the extent the Credit
Documentation has comparable provisions with comparable coverage. You may
terminate this Commitment Letter and concurrently terminate each Commitment
Party's commitments hereunder in full (but not in part) at any time subject to
the provisions of the preceding sentence.


Each Commitment Party and each Lead Arranger each hereby notifies you that
pursuant to the requirements of the U.S.A. PATRIOT ACT (Title III of Pub. L. 107
56 (signed into law October 26, 2001)) (the “Patriot Act”), it and each of the
Lenders may be required to obtain, verify and record information that identifies
you and your subsidiaries, which information may include your name, address, tax
identification number and other information that will allow such Commitment
Party and such Lead Arranger and each of the Lenders to identify you and your
subsidiaries in accordance with the Patriot Act. This notice is given in
accordance with the requirements of the Patriot Act and is effective for each
Commitment Party, each Lead Arranger, each of the Lenders and each of their
respective affiliates.


If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheet and the Fee Letters by
returning to us executed counterparts hereof and of the Fee Letters not later
than 5:00 p.m., New York City time, on February 22, 2017. Each Commitment
Party’s commitment and each Lead Arranger’s agreements herein will expire at
such time in the event we has not received such executed counterparts in
accordance with the immediately preceding sentence. Further, each Commitment
Party’s commitments hereunder, and each Lead Arranger’s agreements to perform
the services described herein, will automatically terminate (without further
action or notice and without further obligation to you) upon the first to occur
of (a) 5:00 p.m., New York City time, on April 30, 2017, provided that to the
extent the period to satisfy the condition set forth in Paragraph 5.3 of the
Acquisition Agreement shall have been extended in accordance with the terms of
Paragraph 5.4.1 of the Acquisition Agreement (as in effect on the date hereof),
the Outside Date under this clause (a) shall be automatically extended (and the
Company shall provide prompt written notice thereof to the Lead Arrangers) to a
date that is the earlier of (i) such extended date pursuant to Paragraph 5.4.1
of the Acquisition Agreement and (ii) May 31, 2017, (b) the consummation of the
Acquisition (following the borrowings on the date thereof under the Facilities
or with financing other than the Facilities), (c) public announcement of the
abandonment of the Acquisition by the Company and (d) termination of the
Acquisition Agreement in accordance with its terms (the first to occur of the
foregoing, the “Outside Date”), and the Credit Documentation shall provide for
the termination of the Lenders’ commitments thereunder consistent with the
foregoing. In addition, the Lead Arrangers’ agreements hereunder and each
Commitment Party’s commitment hereunder to arrange and provide the Term Facility
will terminate to the extent of the issuance of the Senior Unsecured Notes or
other Permanent Debt (in escrow or otherwise), and which termination shall be
applied first to reduce the commitments in respect of the Term A-2 Tranche, and
then to reduce commitments in respect of the Term A-1 Tranche.


11

--------------------------------------------------------------------------------









**Signature Pages Follow**








12

--------------------------------------------------------------------------------





Each Commitment Party and each Lead Arranger is pleased to have been given the
opportunity to assist you in connection with this important financing.


Very truly yours,


JPMORGAN CHASE BANK, N.A.
    




By: ___________________________________
Name:
Title:


GOLDMAN SACHS BANK USA






By: ___________________________________
Name:
Title:


































Tennant Commitment Letter
(2017)




13

--------------------------------------------------------------------------------





Accepted and agreed to as of
the date first written above by:


TENNANT COMPANY






By: _______________________________
Name:
Title:    
























































































Tennant Commitment Letter
(2017)






14

--------------------------------------------------------------------------------






Exhibit A
CONFIDENTIAL






Tennant Company
$400,000,000 Term Facility
$200,000,000 Revolving Credit Facility
Proposed Transactions




Capitalized terms used but not defined in this Exhibit A have the meanings set
forth in the commitment letter to which this Exhibit A is attached (the
“Commitment Letter”) or in the other Exhibits thereto.


The Company intends to consummate the Acquisition pursuant to the Acquisition
Agreement.


The Company anticipates that (x) payment of the consideration in respect of the
Acquisition, (y) the repayment in full of all obligations outstanding under
Company’s Existing Credit Agreement (or with respect thereto, amendment or
replacement thereof reasonably satisfactory to the Company and the Lead
Arrangers) and, to the extent not otherwise repaid, the aggregate principal
amount of the Company’s senior secured promissory notes issued pursuant to that
certain Private Shelf Agreement, dated as of July 29, 2009 (as amended, the
“Note Agreement”), between the Company, on the one hand, and Prudential
Investment Management, Inc., The Prudential Insurance Company of America,
Physicians Mutual Insurance Company and each other Prudential Affiliate party
thereto, on the other hand, and outstanding as of the date hereof (the “Company
Refinancing”) and the repayment in full of all indebtedness of the Target other
than the Permitted Overdraft Facility (such repayment of Target indebtedness,
the “Target Refinancing”) and (z) the payment of fees and expenses incurred in
connection with the Transactions (such fees and expenses, the “Transaction
Costs”), will be financed from a combination of the following sources:


(a)
the proceeds of a new multi-tranche term loan facility of the Company, as
described in Exhibit B, in an amount of up to $400,000,000 (reduced by the
amount of any Senior Unsecured Notes or other Permanent Debt issued on or prior
to the Closing Date as set forth in the Commitment Letter) (the “Term
Facility”);



(c)
the proceeds of a new revolving facility of the Company, as described in Exhibit
B, in an amount of up to $200,000,000 (the “Revolving Credit Facility” and
together with the Term Facility, the “New Facilities”), or the Backstop Facility
or the Amended Facility, if applicable; and



(c)
the Company anticipates issuing and selling senior unsecured notes (the “Senior
Unsecured Notes”) or other debt securities in connection with the Acquisition or
to refinance the Term Facility (the “Permanent Debt”), in each case, in a public
offering or in a private placement, including in connection with a resale
transaction pursuant to Rule 144A promulgated under the Securities Act of 1933,
yielding up to $300,000,000 in gross proceeds, provided that, no such issuance,
sale or refinancing on or prior to the Closing Date is a condition to funding of
the New Facilities on the Closing Date by the Commitment Parties.

    
The transactions described above are collectively referred to herein as the
“Transactions”. For purposes of this Commitment Letter and the Fee Letter,
“Closing Date” shall mean the date of the


A-1

--------------------------------------------------------------------------------





satisfaction or waiver of the conditions set forth in Part I of Exhibit C and
the initial funding of the Term Facility and other relevant Facilities on such
date and “Acquisition Date” shall mean the date of the satisfaction or waiver of
the conditions set forth in Part III of Exhibit C and the consummation of the
Acquisition on such date; provided, that the Acquisition Date shall occur no
later than five (5) Business Days after the Closing Date.


    






A-2

--------------------------------------------------------------------------------






Exhibit B
TENNANT COMPANY CREDIT FACILITIES


Summary of Terms and Conditions


February 22, 2017
_______________________________
 
 
I.
Parties
 
 
 
 
 
Borrowers:
The borrower under the Term Facility will be the Company. The borrowers under
the Revolving Credit Facility will be the Company and, subject to the terms and
conditions permitting the addition of borrowers under the Company’s Existing
Credit Agreement, one or more designated foreign subsidiaries (the “Foreign
Borrowers” and collectively with the Company, the “Borrowers”).
 
 
 
 
Guarantors:
The Company (with respect to any other Borrower) and the Company’s existing
direct and indirect domestic subsidiaries (subject to exceptions and, with
respect to future subsidiaries, materiality as shall be agreed upon by the
Company and the Administrative Agent) shall unconditionally guaranty all of the
Borrowers’ obligations under and in connection with the Facilities (as defined
below) and certain interest rate swaps, currency or other hedging obligations
and banking services obligations owing to any Lender or any affiliate thereof.
 
 
 
 
Collateral:
The obligations of the Company, the other Borrowers and the Guarantors under the
Facilities shall be secured by (i) a first priority perfected security interest
in and lien on the existing and future personal property of the Company, each
other Borrower (solely with respect to the obligations of such other Borrower)
and each Guarantor, other than excluded assets to be agreed upon, and (ii) a
pledge of, and a first perfected security interest in 100% of the equity
interests of each of the Company’s existing and future direct and indirect
subsidiaries; provided, that if a pledge of 100% of the voting shares of equity
interests of any material foreign subsidiary would give rise to a material
adverse tax consequence, such pledge shall be limited to 65% of the voting
equity interests of the Company’s first-tier foreign subsidiary in the relevant
ownership chain (except to the extent limited by foreign law applicable to such
foreign subsidiary); provided, further that the collateral agency role in any
foreign jurisdiction is to be determined. All of the collateral security
described above is referred to collectively as the “Collateral”. The Collateral
will also secure interest rate swaps, currency or other hedging obligations and
banking services obligations owing to any Lender or any affiliate thereof on a
pari passu basis (including with respect to concurrent release of liens).
Notwithstanding the foregoing, the requirements of this “Collateral” section
shall be, as of the Closing Date with respect to the Facilities, subject to the
Closing Date Conditions Provisions.



B-1

--------------------------------------------------------------------------------





 
Joint Lead Arrangers
and Joint Bookrunners:
JPMorgan Chase Bank, N.A. (“JPMorgan”) and Goldman Sachs Bank USA (“GS”)
(collectively, in such capacity, the “Lead Arrangers”).
 
 
 
 
Administrative Agent:
JPMorgan (in such capacity, the “Administrative Agent”).
 
 
 
 
Syndication Agent:
GS.
 
 
 
 
Lenders:
A syndicate of banks, financial institutions and other entities, including
JPMorgan and GS, arranged by the Lead Arrangers and consented to by the Company
(collectively, the “Lenders”).
 
 
 
II.
The Credit Facilities
 
 
 
 
 
A. Revolving Credit Facility
 
 
 
 
Type and Amount of Facility:
Five-year Revolving Credit Facility in the U.S. Dollar equivalent amount of up
to $200,000,000 (the loans thereunder, the “Revolving Credit Loans”). Revolving
Credit Loans shall be made available by all of the Lenders in U.S. Dollars and
any other currency, including Pounds Sterling and euro, that is (x) a lawful
currency that is readily available and freely transferable and convertible into
U.S. Dollars, (y) available in the London interbank deposit market and (z)
agreed to by the Administrative Agent and each of the Lenders (collectively, the
“Agreed Currencies”), it being understood that Pounds Sterling and euro shall be
Agreed Currencies as of the Closing Date.
 
 
 
 
Availability:
The Revolving Credit Facility shall be available on a revolving basis during the
period commencing on the Closing Date and ending on the fifth anniversary
thereof (the “Maturity Date”).
 
 
 
 
Letters of Credit:
A portion of the Revolving Credit Facility not in excess of the U.S. Dollar
equivalent of $25,000,000 (the “Overall LC Sublimit”) shall be available for the
issuance of letters of credit (the “Letters of Credit”) in U.S. Dollars by
JPMorgan and GS (in such capacity, the “Issuing Lenders”). The obligation of
each Issuing Lender to issue Letters of Credit under the Revolving Credit
Facility shall be limited to an amount not in excess of $12,500,000 unless
otherwise agreed to by such Issuing Lender, the Administrative Agent and the
Company (subject at all times to the Overall LC Sublimit), and shall be subject
to compliance with such Issuing Lender’s internal policies and procedures in
respect of letters of credit. No Letter of Credit shall have an expiration date
after the earlier of (a) one year after the date of issuance and (b) five
business days prior to the Maturity Date, provided that any Letter of Credit
with a one-year tenor may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (b) above), and provided further that letters of credit may be issued
with expiration dates later than five business days prior to the Maturity Date
(but in no event later than the date that is one year after the Maturity Date)
if the Company has cash collateralized on terms reasonably satisfactory to the
Administrative Agent and the applicable Issuing Lender and in an amount equal to
105% of the face amount thereof not later than five business days prior to the
Maturity Date.
 
 
 



B-2

--------------------------------------------------------------------------------





 
 
Drawings under any Letter of Credit shall be reimbursed by the Company (whether
with its own funds or with the proceeds of Revolving Credit Loans) on the same
business day. To the extent that the Company does not so reimburse the Issuing
Lender, the Lenders under the Revolving Credit Facility shall be irrevocably and
unconditionally obligated to reimburse the Issuing Lender on a pro rata basis on
terms consistent with the Existing Credit Agreement.
 
 
 
 
Swing Line Loans:
A portion of the Revolving Credit Facility not in excess of $15,000,000, at the
discretion of the Swing Line Lender, shall be available for swing line loans to
the Company in U.S. Dollars (the “Swing Line Loans”) from JPMorgan (in such
capacity, the “Swing Line Lender”) on same-day notice. Any such Swing Line Loans
will reduce availability under the Revolving Credit Facility (including in
respect of the Swing Line Lender’s individual revolving commitment) on a
dollar-for-dollar basis. Each Lender under the Revolving Credit Facility shall
acquire, under certain circumstances, an irrevocable and unconditional
pro rata participation in each Swing Line Loan.
 
 
 
 
Maturity:
The Maturity Date.
 
 
 
 
Purpose:
The proceeds of the Revolving Credit Facility (i) on or prior to the Acquisition
Date in an aggregate amount not to exceed $50,000,000 shall be used to finance
the Transactions, including the replacement of the Existing Credit Agreement and
repayment of certain outstanding private placement notes, and (ii) after the
Acquisition Date shall be used for the Company’s working capital needs and for
general corporate purposes of the Company and its subsidiaries (including
acquisitions, dividends and share repurchases).
 
 
 
 


B. Term Facility:
 
 
 
 
 
Type and Amount of Facility:


The Term Facility will consist of two separate tranches (each, a “Tranche”)
consisting of (x) a tranche of term loans in the aggregate amount of up to
$100,000,000 (the “Term A-1 Tranche” and the loans thereunder, the “Term A-1
Loans”) and (y) a tranche of term loans in the aggregate amount of up to
$300,000,000 (the “Term A-2 Tranche” and the loans thereunder, the “Term A-2
Loans”; the Term A-1 Loans and the Term A-2 Loans, collectively, the “Term
Loans”, and the Term Loans collectively with the Revolving Credit Loans, the
“Loans”).



B-3

--------------------------------------------------------------------------------





 
Term Loan Availability:
Each Tranche of Term Loans shall be made available in a single drawing in U.S.
Dollars to the Company on the Closing Date.
 
 
 
 
Amortization:
The Term Loans will amortize in equal quarterly installments in an aggregate
annual amount equal to the percentage set forth below of the original principal
amount of each Tranche of Term Loans:


Year 1: 5.0%
Year 2: 5.0%
Year 3: 7.5%
Year 4: 10.0%
Year 5: 12.5%
 
 
 
 
Maturity:
The Term Loans will mature on the Maturity Date and any remaining aggregate
principal amount of the Term Loans shall be payable on the Maturity Date.
 
 
 
 
Purpose:
The proceeds of the Term Loans shall be used, on or prior to the Acquisition
Date, to finance the Acquisition, including the replacement of the Existing
Credit Agreement and the repayment of certain outstanding private placement
notes of the Company, and expenses incurred in connection therewith.
 
 
 
 
Transactions:
The Company proposes to borrow from the Lenders to finance the Acquisition and
the payment of fees and expenses in connection therewith.
 
 
 
 
C. Expansion Feature
 
 
 
 
 
Post-Closing Accordion:
Subsequent to the Closing Date, the Company may, at its option and subject to
conditions to be determined, request to increase the aggregate amount of the
Revolving Credit Facility or obtain incremental term loans (any such increase or
additional term loans, the “Incremental Facilities”) in the U.S. Dollar
equivalent of an amount of up to $150,000,000 without the consent of any Lenders
not participating in such increase or incremental term loans; provided that (i)
no default or event of default exists or would exist after giving effect
thereto, (ii) all financial covenants would be satisfied on a pro forma basis
for the most recent determination period for which financial statements of the
Company have been made available to the Administrative Agent, after giving
effect to such Incremental Facility, (iii) the representations and warranties in
the Credit Documentation shall be true and correct in all material respects
immediately prior to, and after giving effect to, such Incremental Facility,
(iv) with respect to any Incremental Facility that consists of incremental term
loans, the maturity date and weighted average life to maturity of such
Incremental Facility shall be no earlier than the latest maturity date and
weighted average life to maturity of the Term Facility, and (v) if such
Incremental Facility is a revolving facility, such Incremental Facility will be
documented solely as an increase to the commitments with respect to the
Revolving Credit Facility, without any change in terms. The requested
increase(s) or incremental term loans may be assumed by one or more existing
lenders and/or by other financial institutions, as agreed by the Company and the
Administrative Agent.



B-4

--------------------------------------------------------------------------------





III.
Certain Payment Provisions
 
 
 
 
Fees and Interest Rates:
As set forth on Annex I.
 
 
 
 
Optional Prepayments and Commitment Reductions:
Loans may be prepaid and commitments may be reduced or terminated without
premium or penalty but subject to break funding payments by the Company in
minimum amounts substantially consistent with the Existing Credit Agreement.
Optional prepayments of the Term Loans shall be applied first, to installments
of the Term A-2 Loans until paid in full, as directed by the Company, and
second, to installments of the Term A-1 Loans, as directed by the Company.
Optional prepayments of the Term Loans may not be reborrowed
 
 
 
 
Mandatory Prepayments:
Revolving Credit Loans will be required to be prepaid if the aggregate revolving
credit exposure under the Revolving Credit Facility exceeds the aggregate
commitments thereunder; provided that if such excess is caused by fluctuations
in foreign currency exchange rates, (i) no such prepayment will be required to
the extent the aggregate revolving credit exposure under the Revolving Credit
Facility is not more than 105% of the aggregate commitments thereunder and (ii)
such excess will be calculated as of (a) the last business day of each calendar
quarter, (b) any other business day at the Administrative Agent’s sole
discretion during the continuation of an event of default and (c) each date of a
borrowing request, interest election request and each request for the issuance,
amendment, renewal or extension of any Letter of Credit.
 
 
 
 
 
The Term Loans shall be prepaid by amounts equal to:
 
 
 
 
 
(a) 100% of the outstanding Term Loans if the Acquisition is not consummated on
or prior to the earlier of (x) the Outside Date (as defined in clause (a) of the
definition thereof) and (y) the date that is five (5) Business Days following
the Closing Date;
 
 
 
 
 
(b) (x) 50% if the Net Leverage Ratio (as defined below) is greater than 3.50 to
1, (y) 25% if the Net Leverage Ratio is greater than 3.00 to 1 but less than or
equal to 3.50 to 1, and (z) 0% if the Net Leverage Ratio is less than or equal
to 3.00 to 1, in each case, of Excess Cash Flow (as defined below) for each
fiscal year of the Company (commencing with the 2018 fiscal year); provided that
at the option of the Company, the amount of such Excess Cash Flow prepayment
shall be reduced on a dollar-for-dollar basis by the amount of voluntary
prepayments of the Term Loans (and, for the avoidance of doubt, to the extent
that any event giving rise to a mandatory prepayment pursuant to clause (d)
below shall be included in the calculation of consolidated net income, the
amount of such mandatory prepayment pursuant to clause (d) below in respect of
such event shall reduce any Excess Cash Flow prepayment on a dollar-for-dollar
basis) and, to the extent accompanied by a permanent reduction of the
commitments thereunder, the Revolving Credit Facility, in each case, without
duplication and made prior to any Excess Cash Flow prepayment date and except to
the extent financed with long-term indebtedness (other than indebtedness under
the Revolving Credit Facility);
 
 
 



B-5

--------------------------------------------------------------------------------





 
 
For purposes of this Summary of Terms and Conditions, “Excess Cash Flow” means,
for any fiscal year of the Company, the excess, if any, of (a) the sum, without
duplication, of (i) consolidated net income for such fiscal year, (ii) the
amount of all non-cash charges (including depreciation and amortization)
deducted in determining at such consolidated net income, (iii) decreases in
working capital for such fiscal year, and (iv) the aggregate net amount of
non-cash loss on the disposition of property by the Company and its subsidiaries
during such fiscal year (other than sales of inventory in the ordinary course of
business), to the extent deducted in arriving at such consolidated net income
minus (b) the sum, without duplication, of (i) the amount of all non-cash
credits included in arriving at such consolidated net income, (ii) the aggregate
amount actually paid by the Company and its subsidiaries in cash during such
fiscal year on account of capital expenditures (excluding the principal amount
of indebtedness incurred in connection with such expenditures and any such
expenditures financed with the proceeds of asset dispositions that have not yet
been used to pay down the Facilities), (iii) the aggregate amount of all
regularly scheduled principal payments of Indebtedness (including the Term
Loans) of the Company and its subsidiaries made during such fiscal year (other
than in respect of any revolving credit facility, to the extent that there is
not an equivalent permanent reduction in commitments thereunder), (iv) increases
in working capital for such fiscal year, (v) the aggregate net amount of
non-cash gain on the disposition of property by the Company and its subsidiaries
during such fiscal year (other than sales of inventory in the ordinary course of
business), to the extent included in arriving at such consolidated net income,
(vi) regularly scheduled quarterly cash payments for dividends permitted under
the Credit Documentation and (vii) certain cash payments made after the Closing
Date in connection with the repurchase of minority interests in subsidiaries
acquired in connection with the Acquisition in an aggregate amount to be agreed;
provided, that consolidated net income shall be calculated to include the
following adjustment with respect to mark-to-market hedging: any non-cash gain
(loss) attributable to the mark to market movement in the valuation of hedging
obligations or other derivative instruments pursuant to FASB Accounting
Standards Codification 815-Derivatives and Hedging or mark to market movement of
other financial instruments pursuant to FASB Accounting Standards Codification
825-Financial Instruments in such period; provided that any cash payments or
receipts relating to transactions realized in a given period shall be taken into
account in such period.


 
 
 
 
 
(c) (x) to the extent the Senior Unsecured Notes, other Permanent Debt or loans
under the Term B Facility (as defined in the Arranger Fee Letter) have not been
issued, 100% of the net proceeds (up to $300,000,000) of any incurrence of such
debt after the Closing Date by the Company or any of its subsidiaries and (y)
100% of the net proceeds of any other incurrence of debt after the Closing Date
by the Company or any of its subsidiaries except for debt otherwise permitted to
be incurred pursuant to the Credit Documentation and otherwise subject to
immaterial exceptions mutually agreed pursuant to the Credit Documentation; and



B-6

--------------------------------------------------------------------------------





 
 
 
 
 
(d) 100% of insurance proceeds related to the warranty and indemnity insurance
obtained in connection with the Acquisition, or the net proceeds of any sale or
other disposition (including as a result of casualty or condemnation) by the
Company or any of its subsidiaries of any assets, except for sales of assets
otherwise permitted to be made pursuant to the Credit Documentation and
otherwise subject to immaterial exceptions mutually agreed pursuant to the
Credit Documentation.
 
 
 
 
 
Mandatory prepayments of the Term Loans shall be applied first, to installments
of the Term A-2 Loans, in inverse order of maturity, until repaid in full, and
second, to installments of the Term A-1 Loans, in inverse order of maturity.
 
 
 
IV.
Certain Conditions
 
 
 
 
 
Initial Conditions:
The availability of the Facilities on the Closing Date shall be conditioned
solely upon the applicable conditions set forth in the Commitment Letter and in
the applicable Part of Exhibit C thereto.
 
 
 
 
Acquisition Date Conditions:
The availability of the proceeds of the Facilities on the Acquisition Date to
consummate the Acquisition shall be conditioned solely upon the applicable
conditions set forth in the Commitment Letter and in Part III of Exhibit C
thereto.
 
 
 
 
On-Going Conditions:
Subject to the Closing Date Conditions Provisions solely for purposes of the
funding of the Term Loans and Revolving Credit Loans on the Closing Date, the
making of each extension of credit under the Revolving Credit Facility after the
Closing Date shall be subject to conditions substantially consistent with those
set forth in the Existing Credit Agreement, including (a) the accuracy of all
representations and warranties in the Credit Documentation in all material
respects (including, without limitation, the material adverse change and
litigation representations) and (b) there being no default or event of default
in existence at the time of, or after giving effect to the making of, such
extension of credit. As used in the preceding sentence and in the Credit
Documentation a “material adverse change” shall mean any event, development or
circumstance that has had or could reasonably be expected to have a material
adverse effect on (a) the business, assets, operations or financial condition of
the Company and its subsidiaries taken as a whole, (b) the ability of any
Borrower or any other loan party to perform any of its obligations under the
Credit Documentation, (c) the validity or enforceability of any of the Credit
Documentation or the rights or remedies of the Administrative Agent and the
Lenders thereunder or (d) the Collateral, or the Administrative Agent’s liens
(on behalf of itself and the Lenders) on the Collateral or the priority of such
liens, in each case, taken as a whole. The addition of any Foreign Borrowers to
the Revolving Credit Facility shall be subject to conditions substantially
consistent with those set forth in the Existing Credit Agreement.
 
 
 



B-7

--------------------------------------------------------------------------------





V.
Certain Documentation Matters
 
 
 
 
 
The Credit Documentation shall contain representations, warranties, covenants
and events of default substantially consistent with those contained in the
Existing Credit Agreement (with such modifications thereto as are usual and
customary for financings of this kind, including to the extent appropriate to
reflect the revised collateral structure and the Acquisition, as are described
below and as are otherwise requested by the Company and approved by the
Lenders).


Such representations, warranties, covenants and events of default shall include,
without limitation:
 
 
 
 
Representations and Warranties:
Financial statements; absence of undisclosed material liabilities; no material
adverse change since the date of the most recent audited financials delivered
prior to the Closing Date; corporate existence; compliance with law; corporate
power and authority; enforceability of Credit Documentation; no conflict in
material respect with law or contractual obligations; no material litigation; no
default; ownership of property; liens and collateral documents; security
interest; intellectual property; taxes; Federal Reserve regulations; ERISA;
Investment Company Act; subsidiaries; environmental matters; labor matters;
accuracy of disclosure; anti-corruption laws and sanctions; and EEA financial
institutions.

 
Affirmative Covenants:
Delivery of financial statements (annual and quarterly), reports, accountants’
letters, projections, officers’ certificates and other information requested by
the Lenders; payment of other obligations; continuation of business and
maintenance of existence and material rights and privileges; compliance with
laws (including implementation and maintenance of policies and procedures in
respect of anti-corruption laws and sanctions) and material contractual
obligations; maintenance of property and insurance; maintenance of books and
records; right of the Lenders to inspect property and books and records; notices
of defaults, material litigation and other material events; compliance with
environmental laws; use of proceeds (including in respect of anti-corruption
laws and sanctions); lender calls and narrative discussions; and guarantor and
collateral requirements.
 
 
 
 
Financial Covenants:
The Company will comply with the following financial covenants as agreed upon by
the Company and the Administrative Agent:
 
 
 
 
 
- Net Leverage Ratio 


 
 
 



B-8

--------------------------------------------------------------------------------





 
 
 If the Company does not issue the Senior Unsecured Notes or other Permanent
Debt, the Company shall maintain a ratio (the “Net Leverage Ratio”) of (x)
Consolidated Total Indebtedness minus the sum of 100% of domestic unrestricted
cash and cash equivalents and 70% of unrestricted foreign cash and cash
equivalents, in each case, held by the Company and the Guarantors and, in the
case of domestic unrestricted cash and cash equivalents, that is subject to a
first priority perfected lien in favor of the Administrative Agent, for amounts
in excess of $5,000,000 (and in any event, not to exceed $55,000,000) to (y)
Consolidated Adjusted EBITDA of not more than 4.25 to 1.00 for any fiscal
quarter (with step downs to 3.50 to 1.00 to be agreed); provided that following
a permitted acquisition for which the aggregate consideration paid or to be paid
in respect thereof equals or exceeds $50,000,000 and occurring at a time that
the maximum permitted Net Leverage Ratio is 3.50 to 1.00, the Company may, so
long as no default or event of default shall be continuing, only twice during
the term of the Facilities (and only to the extent such right has not been
exercised in either of the two fiscal quarters most recently ended prior to the
date of any such election), elect to increase the maximum Net Leverage Ratio
permitted under the Credit Agreement to 4.00 to 1.00 for the fiscal quarter
during which such permitted acquisition shall occur and the three consecutive
fiscal quarters following such permitted acquisition.


 
 
 
 
 
If the Company has issued the Senior Unsecured Notes or other Permanent Debt,
the Company shall maintain (1) a Net Leverage Ratio of not more than 4.50 to
1.00 for any fiscal quarter (with step downs to 4.00 to 1.00 to be agreed) and
(2) a ratio (the “Senior Secured Net Leverage Ratio”) of (x) Consolidated Total
Senior Secured Debt minus the sum of 100% of domestic unrestricted cash and cash
equivalents and 70% of unrestricted foreign cash and cash equivalents, in each
case, held by the Company and the Guarantors and, in the case of domestic
unrestricted cash and cash equivalents, that is subject to a first priority
perfected lien in favor of the Administrative Agent, for amounts in excess of
$5,000,000 (and in any event, not to exceed $55,000,000) to (y) Consolidated
Adjusted EBITDA of not more than 3.50 to 1.00; provided that following a
permitted acquisition for which the aggregate consideration paid or to be paid
in respect thereof equals or exceeds $50,000,000 (and, with respect to the Net
Leverage Ratio, occurring at a time that the maximum permitted Net Leverage
Ratio is 4.00 to 1.00), the Company may, so long as no default or event of
default shall be continuing, only twice during the term of the Facilities (and
only to the extent such right has not been exercised in either of the two fiscal
quarters most recently ended prior to the date of any such election), elect to
increase the maximum Net Leverage Ratio and Senior Secured Net Leverage Ratio
permitted under the Credit Agreement to 4.50 to 1.00 and 4.00 to 1.00,
respectively, in each case, for the fiscal quarter during which such permitted
acquisition shall occur and the three consecutive fiscal quarters following such
permitted acquisition.


 
 
 
 
 
- Interest Expense Coverage Ratio The Company shall maintain a ratio of
Consolidated Adjusted EBITDA to Consolidated Interest Expense of not less than
3.50 to 1.00.
 
 
 



B-9

--------------------------------------------------------------------------------





 
 
 
 
 
For purposes of the foregoing, Consolidated Adjusted EBITDA will be calculated
on a rolling four quarter basis and the calculation and definitions of
Consolidated Adjusted EBITDA, Consolidated Total Indebtedness, Consolidated
Total Senior Secured Indebtedness and Consolidated Interest Expense shall be
agreed upon pursuant to the Credit Documentation and shall be substantially
similar to comparable definitions and applicable covenants of the Existing
Credit Agreement.


 
 
 
 
 
Financial covenants shall be calculated (i) without giving effect to any
election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any indebtedness or other liabilities of the
Company or any Subsidiary at “fair value”, as defined therein and (ii) without
giving effect to any treatment of indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such indebtedness in a reduced or
bifurcated manner as described therein, and such indebtedness shall at all times
be valued at the full stated principal amount thereof.


 
 
 
 
Negative Covenants:
Limitations on: indebtedness (including guarantees) of non-guarantors (including
preferred stock of subsidiaries) but with appropriate carve-outs for, among
others, indebtedness of foreign subsidiaries (including European and Chinese
subsidiaries); liens (subject to customary permitted liens); mergers,
consolidations, liquidations and dissolutions; sales of assets; dividends and
other payments in respect of equity interests; investments, loans, advances,
guarantees and acquisitions; transactions with affiliates; swap agreements; sale
and leasebacks; changes in fiscal year; restrictive agreements; and changes in
lines of business.
 
 
 
 
Events of Default:
Nonpayment of principal when due; nonpayment of interest, fees or other amounts
after a grace period to be agreed upon; material inaccuracy of representations
and warranties; Credit Documentation ceasing to be in full force and effect or
the Company or any other loan party party thereto so asserting; violation of
covenants (subject, in the case of certain affirmative covenants, to a grace
period to be agreed upon); cross-default to material indebtedness; bankruptcy
events; certain ERISA events; material judgments; and a change of control (the
definition of which is to be substantially consistent with the Existing Credit
Agreement); failure to maintain required security interests.
 
 
 



B-10

--------------------------------------------------------------------------------





 
Voting:
Amendments and waivers with respect to the Credit Documentation shall require
the approval of Lenders holding greater than 50% of the aggregate amount of the
Loans, participations in Letters of Credit and Swing Line Loans and unused
commitments under the Revolving Credit Facility, except that (a) the consent of
each Lender directly affected thereby shall be required with respect to (i)
reductions in the amount or extensions of the scheduled date of final maturity
or amortization of any Loan, (ii) reductions in the rate of interest or any fee
or extensions of any due date thereof and (iii) increases in the amount or
extensions of the expiry date of any Lender’s commitment and (b) the consent of
100% of the Lenders shall be required with respect to (i) modifications to any
of the voting percentages or pro rata sharing provisions (provided, that with
the consent of only the Company, the Administrative Agent and the Lenders under
the Term A-2 Tranche, the provisions governing application of mandatory
prepayments may be modified to require that the Lenders under the Term A-2
Tranche be subject to pro rata treatment with Lenders under the Term A-1
Tranche) and (ii) releases of all or substantially all of the Guarantors or
Collateral or release of the Company as a Guarantor.
 
 
 
 
Assignments
and Participations:
On customary terms and conditions mutually acceptable to the Company and the
Administrative Agent, the Lenders shall be permitted to assign to certain
eligible assignees all or a portion of their Loans and commitments with the
consent, not to be unreasonably withheld, of (a) the Company (provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within 10 business
days after having received notice thereof), unless (i) the assignee is a Lender,
an affiliate of a Lender or an approved fund or (ii) an event of default has
occurred and is continuing, (b) the Administrative Agent, (c) the Issuing
Lender, unless a Term Loan is being assigned, and (d) the Swing Line Lender,
unless a Term Loan is being assigned. In the case of partial assignments (other
than to another Lender, to an affiliate of a Lender or an approved fund), the
minimum assignment amount shall be $5,000,000 in the case of a commitment under
the Revolving Credit Facility and $1,000,000 in the case of a Term Loan, unless
otherwise agreed by the Company and the Administrative Agent.
 
 
 
 
 
The Lenders shall also be permitted to sell participations in their Loans.
Participants shall have the same benefits as the Lenders with respect to yield
protection and increased cost provisions. Voting rights of participants shall be
limited to those matters with respect to which the affirmative vote of the
Lender from which it purchased its participation would be required as described
under “Voting” above. Pledges of Loans in accordance with applicable law shall
be permitted without restriction. Promissory notes shall be issued under the
Facilities only upon request.
 
 
 



B-11

--------------------------------------------------------------------------------





 
Yield Protection:
The Credit Documentation shall contain customary provisions mutually acceptable
to the Company and the Administrative Agent (a) protecting the Lenders against
increased costs or loss of yield resulting from changes in reserve, tax, capital
adequacy, liquidity and other requirements of law (including reflecting that
both (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder, issued in
connection therewith or in implementation thereof and (y) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III shall, in the case of each of
the foregoing clause (x) and clause (y), be deemed to be a change in law
regardless of the date enacted, adopted, issued or implemented) and from the
imposition of or changes in withholding or other taxes and (b) indemnifying the
Lenders for “breakage costs” incurred in connection with, among other things,
any prepayment of a Eurocurrency Loan (as defined in Annex I) on a day other
than the last day of an interest period with respect thereto.
 
 
 
 
Expenses and Indemnification:
The Company shall pay (a) all reasonable out-of-pocket expenses of the
Administrative Agent and the Lead Arranger and their affiliates associated with
the syndication of the Facilities and the preparation, execution, delivery and
administration of the Credit Documentation and any amendment or waiver with
respect thereto (including the reasonable fees, disbursements and other charges
of counsel) and (b) all reasonable out-of-pocket expenses of the Administrative
Agent and the Lenders (including the fees, disbursements and other charges of
counsel) in connection with the enforcement of the Credit Documentation, in each
case, on terms substantially consistent with the Existing Credit Agreement.
 
 
 
 
 
The Administrative Agent, the Lead Arranger, the Lenders and their affiliates
and the respective officers, directors, employees, advisors and agents of such
persons will have no liability for, and will be indemnified and held harmless
against, any loss, liability, cost or expense incurred in respect of the
financing contemplated hereby or the use or the proposed use of proceeds thereof
under terms consistent with terms as set forth in the indemnification paragraph
of the Commitment Letter.
 
 
 
 
Defaulting Lenders and EU Bail-In:
The Credit Documentation will contain the Administrative Agent’s customary
provisions in respect of defaulting lenders and contractual recognition of EU
bail-in.
 
 
 
 
Governing Law and Forum:
State of New York.
 
 
 
 
Counsel to the
Administrative Agent
and the Lead Arranger:
Sidley Austin LLP.



















B-12

--------------------------------------------------------------------------------






Annex I
Interest and Certain Fees


Interest Rate Options:
The Borrowers may elect that the Revolving Credit Loans comprising each
borrowing bear interest at a rate per annum equal to:
 
 
 
 
 
the ABR plus the Applicable Margin (solely in the case of Revolving Credit Loans
denominated in U.S. Dollars to the Company); or
 
 
 
 
 
the Adjusted LIBO Rate plus the Applicable Margin;
 
 
 
provided that all Swing Line Loans shall bear interest based upon the ABR or an
alternate interest rate agreed upon between the Company and the Swing Line
Lender.
 
 
 
As used herein:
 
 
 
“ABR” means the greatest of (i) the rate of interest publicly announced by
JPMorgan as its prime rate in effect at its principal office in New York City
(the “Prime Rate”), (ii) the NYFRB Rate (defined as the greater of the federal
funds effective rate and the overnight bank funding rate) from time to time (but
not less than zero) plus 0.5% and (iii) the Adjusted LIBO Rate for a one month
interest period on the applicable date plus 1%.
 
 
 
“Adjusted LIBO Rate” means the LIBO Rate, as adjusted for statutory reserve
requirements for eurocurrency liabilities.
 
 
 
“Applicable Margin” means a percentage determined in accordance with the pricing
grid attached hereto as Annex I-A.
 
 
 
“LIBO Rate” means the rate (but not less than zero) at which eurocurrency
deposits in the London interbank market for one, two, three or six months (as
selected by the Company) are quoted on the applicable Reuters screen.


The Credit Documentation shall include the Administrative Agent’s customary
terms and conditions with respect to the foregoing defined terms.
 
 
Interest Payment Dates:
In the case of Loans bearing interest based upon the ABR (“ABR Loans”),
quarterly in arrears.
 
 
 
In the case of Loans bearing interest based upon the Adjusted LIBO Rate
(“Eurocurrency Loans”), on the last day of each relevant interest period and, in
the case of any interest period longer than three months, on each successive
date three months after the first day of such interest period.
 
 
 
 
 
 
 
 
 
 



Annex I-1

--------------------------------------------------------------------------------





Facility Fees:
The Company shall pay a facility fee calculated on the average daily amount of
the Facilities, whether used or unused, equal to the percentage determined in
accordance with the pricing grid attached hereto as Annex I-A.
 
 
Letter of Credit Fees:
The Company shall pay a commission on all outstanding Letters of Credit at a per
annum rate equal to the Applicable Margin then in effect with respect to
Eurocurrency Loans on the face amount of each such Letter of Credit. Such
commission shall be shared ratably among the Lenders under the Revolving Credit
Facility (including the Administrative Agent in its capacity as a Lender) and
shall be payable quarterly in arrears.
 
 
Default Rate:
At any time when any Borrower is in default in the payment of any amount of
principal due under the Revolving Credit Facility, such amount shall bear
interest at 2% above the rate otherwise applicable thereto. Overdue interest,
fees and other amounts shall bear interest at 2% above the rate applicable to
ABR Loans.
 
 
Rate and Fee Basis:
All per annum rates shall be calculated on the basis of a year of 360 days (or
(i) 365/366 days, in the case of ABR Loans the interest rate payable on which is
then based on the Prime Rate and (ii) if relevant, 365 days in the case of
Eurocurrency Loans denominated in Pounds Sterling) for actual days elapsed.





Annex I-2

--------------------------------------------------------------------------------






Annex I-A


Pricing Grid




APPLICABLE MARGIN/FEE RATE
LEVEL I
STATUS
LEVEL II
STATUS
LEVEL III
STATUS
LEVEL IV
STATUS
LEVEL V
STATUS
Facility Fee
0.175%
0.200%
0.250%
0.300%
0.350%
Applicable Margin for
Eurocurrency Loans
1.075%
1.300%
1.500%
1.700%
1.900%
Applicable Margin for
ABR Loans
0.075%
0.300%
0.500%
0.700%
0.900%





From the Closing Date until the receipt of the Company’s Financials for the
first fiscal quarter ending after the Closing Date, Level IV Status shall be in
effect.


For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:


“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to the Credit Documentation.


“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, the Net Leverage Ratio
is less than 1.25 to 1.00.


“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status and (ii) the Net Leverage Ratio is
less than 2.00 to 1.00.


“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status or Level II Status and (ii) the Net
Leverage Ratio is less than 2.75 to 1.00.


“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status, Level II Status or Level III
Status, and (ii) the Net Leverage Ratio is less than 3.50 to 1.00.


“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, the Company has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.


“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.


The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Company’s Status as reflected in the then
most recent Financials. Adjustments, if any, to the


Annex I-A-3

--------------------------------------------------------------------------------





Applicable Margin or Applicable Fee Rate shall be effective five Business Days
after the Administrative Agent has received the applicable Financials. If the
Company fails to deliver the Financials to the Administrative Agent at the time
required pursuant to the Credit Agreement, then the Applicable Margin and
Applicable Fee Rate shall be the highest Applicable Margin and Applicable Fee
Rate set forth in the foregoing table until five days after such Financials are
so delivered.




Annex I-A-4

--------------------------------------------------------------------------------






Exhibit C


Summary of Additional Conditions


Part I


The initial effectiveness and availability of each applicable Facility on the
Closing Date shall be subject only to the following conditions precedent (and in
no event shall any Facility be available prior to March 30, 2017):


1.    With respect to the applicable Facility, the Company, any other initial
Borrowers thereunder and the Guarantors shall have executed and delivered
definitive financing documentation that is reasonably satisfactory to the
Company, the Administrative Agent and the Lenders with respect to such Facility
(the “Credit Documentation”).


2.    The Lenders, the Administrative Agent and the Lead Arrangers shall have
received or been authorized to deduct from the proceeds of the initial fundings
of the Facilities all fees required to be paid by the Company on or before the
Closing Date in connection with the Facilities, and all expenses for which
invoices have been presented not less than two (2) business day prior to the
Closing Date (except as otherwise reasonably agreed by the Company).


3.    The Arrangers shall have received (i) at least two (2) business days prior
to the Closing Date, audited consolidated financial statements of each of the
Company and the Target for each of the three fiscal years immediately preceding
the Acquisition (and ending at least ninety days prior to the Acquisition); (ii)
as soon as internal financial statements are available, and in any event at
least 15 business days prior to the Closing Date, unaudited consolidated
financial statements for any interim period or periods of each of the Company
and the Target ended after the date of the most recent audited financial
statements and more than 45 calendar days prior to the Closing Date; (iii)
customary additional audited and unaudited financial statements for all recent,
probable or pending acquisitions by the Company, the Target or any of their
respective subsidiaries; and (iv) customary pro forma consolidated financial
statements of the Company for the 12-month period ending on the last day of the
most recently completed four-fiscal quarter period for which financial
statements of the Company and its subsidiaries were delivered under the
preceding clauses (i) or (ii), prepared after giving effect to the Transactions
and the other transactions contemplated hereby to be consummated on the Closing
Date and the Acquisition Date as if the Transactions and such other transactions
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period (in the case of such income statements), in each case
meeting the requirements of Regulation S-X of the Securities Act of 1933, as
amended. The filing of the required financial statements under clauses (i) and
(ii) above on form 10-K and/or form 10-Q by the Company, as applicable will
satisfy such requirements for the Company.


4.    The Administrative Agent shall have received Projections (subject to
limitations with respect thereto as set forth in the Commitment Letter) of the
Company on a consolidated basis covering a period of not less than 5 years
together with such information as the Administrative Agent may reasonably
request to confirm the tax, legal and business assumptions made in such
Projections. The Projections must be reasonably acceptable to the Administrative
Agent and demonstrate, in the reasonable judgment of the Administrative Agent,
the ability of the Company and the other Borrowers to repay their debts and to
comply with the financial covenants under the Credit Documentation.




C-1

--------------------------------------------------------------------------------





5.    The Administrative Agent shall have received customary closing documents,
including customary legal opinions and customary officer’s certificates,
secretary’s certificates, incumbencies, corporate organizational documents and
evidence of authorization that are customary for financings of the type
described herein.


6.    The Administrative Agent shall have received a certificate from the chief
financial officer of the Company in the form of Annex I to this Exhibit C
certifying the solvency of the Company and its subsidiaries on a consolidated
basis immediately after giving effect to the Transactions consummated on or
before the Closing Date.


7.     The Administrative Agent shall have received, at least 5 days prior to
the Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.


8.    None of the actions described in clauses (h), (i), or (j) of Article VII
of the Existing Credit Agreement shall have occurred and the Specified
Representations shall be true and correct in all material respects (and in all
respects if qualified by material adverse effect or other materiality
qualifier), in each case at the time of, and after giving effect to, the making
of the loans under the Facilities on the Closing Date.


9.    Subject to the Closing Date Conditions Provisions, all documents and
instruments required to perfect the Administrative Agent’s first priority
security interest in the collateral under the Facilities (including delivery of
stock certificates and undated stock powers executed in blank), subject to liens
permitted in the Credit Documentation) shall have been executed and be in proper
form for filing to the extent required.


10.    The terms of the Acquisition Agreement (including all exhibits,
schedules, annexes and other attachments thereto) shall be reasonably
satisfactory to the Lead Arrangers (it being agreed that the draft Acquisition
Agreement delivered via email to the Lead Arrangers from Jae Choe of Baker &
McKenzie LLP at 11:59 a.m. (Eastern) on February 22, 2017 (the “Specified Draft
Agreement”) is reasonably satisfactory to the Lead Arrangers).


11.    The Arrangers shall be satisfied that one or more investment banks
reasonably satisfactory to the Commitment Parties (collectively, the “Investment
Banks”) shall have been engaged to publicly sell or privately place the Senior
Unsecured Notes or other Permanent Debt.


12.    The Company shall, as of the Closing Date (after giving effect to the
Transactions), have unused commitments under the Revolving Credit Facility of
not less than $150,000,000 (or if the Backstop Facility or the Amended Facility
shall be effective, of not less than $75,000,000).






Part II


The availability of the Replacement Facility shall be subject to, among other
things, the conditions precedent described in Part I above (and in no event
shall the Replacement Facility be available prior to March 30, 2017); provided,
that:


1.    In addition to the conditions described in Part I, all principal,
interest, fees and other amounts outstanding under the Company’s Existing Credit
Agreement (other than contingent indemnity obligations


C-2

--------------------------------------------------------------------------------





not then due) and the Note Agreement shall be repaid in full and all commitments
thereunder shall be terminated in full;


2.    The Company, any other initial Borrowers thereunder and the Guarantors
shall have executed and delivered definitive financing documentation with
respect to the Replacement Facility that is reasonably satisfactory to the
Company, the Administrative Agent and the Lenders under the Replacement
Facility; and


3.    The availability of the Replacement Facility after the Closing Date shall
require (a) the accuracy of all representations and warranties and (b) there
being no default or event of default in existence at the time of, or immediately
after giving effect to, the effectiveness and making of the initial extension of
credit thereunder.


Part III


The availability of the proceeds of the Facilities on the Acquisition Date for
the consummation of the Acquisition shall be subject only to the following
conditions precedent:


1.    The Closing Date shall have occurred.


2.    None of the actions described in clauses (h), (i), or (j) of Article VII
of the Existing Credit Agreement shall have occurred and the Specified
Acquisition Agreement Representations and the Specified Representations shall be
true and correct in all material respects (and in all respects if qualified by
material adverse effect or other materiality qualifier), in each case at the
time of, and after giving effect to, the consummation of the Acquisition on the
Acquisition Date.


3.    The Acquisition shall be consummated pursuant to and on the terms set
forth in the Acquisition Agreement, and all conditions precedent therein to the
consummation of the Acquisition shall have been satisfied or waived in
accordance with the terms thereof; provided that no amendment, modification,
consent or waiver of any term thereof or any condition to the Company’s (or any
of its affiliates’) obligation to consummate the Acquisition thereunder (other
than any such amendment, modification, consent or waiver that is reasonably
determined by the Lead Arrangers not to be materially adverse to the Lead
Arrangers or any of the Lenders) shall be made or granted, as the case may be,
without the prior written consent of the Lead Arrangers, not to be unreasonably
withheld, conditioned or delayed (it being understood that, without limiting any
other changes that may be reasonably determined by the Lead Arrangers or the
Lenders to be materially adverse to the interest of the Lead Arrangers or the
Lenders, (i) any change in the consideration payable or the price set forth in
the Specified Draft Agreement (excluding (x) an increase to the purchase price
so long as such increase is funded solely with a public issuance of common
equity of the Company and (y) a decrease to the purchase price of 10% or less so
long as such reduction is allocated to reduce the commitments under the Term
Facility or prepay the Term Loans (with any such reduction or prepayment being
applied first to reduce the commitments or loans under the Term A-2 Tranche, and
then to reduce the commitments or loans under the Term A-1 Tranche)), (ii) any
material change to the structure of the Acquisition and (iii) any change in the
lender protective provisions set forth in the Specified Draft Agreement, in each
case, will be deemed to be materially adverse to the interests of the Lenders
and will require the prior written consent of the Lead Arrangers).


4.    The Company shall, as of the Acquisition Date (after giving effect to the
Transactions), have unused commitments under the Revolving Credit Facility of
not less than $150,000,000 (or if the Backstop Facility or the Amended Facility
shall be effective, of not less than $75,000,000).




C-3

--------------------------------------------------------------------------------





5.    The Administrative Agent shall have received a certificate from the chief
financial officer of the Company in the form of Annex I to this Exhibit C
certifying the solvency of the Company and its subsidiaries on a consolidated
basis immediately after giving effect to the Transactions consummated on or
before the Acquisition Date.










    


C-4

--------------------------------------------------------------------------------





Annex I to Exhibit C
FORM OF SOLVENCY CERTIFICATE
[______], 20[_]




This Solvency Certificate is being executed and delivered to JPMorgan Chase
Bank, N.A., as the administrative agent.


I, _____________________________ the chief financial officer of Tennant Company
(the “Company”), solely in such capacity and not in an individual capacity,
hereby certify that I am the chief financial officer of the Company and that I
am generally familiar with the businesses and assets of the Company and its
Subsidiaries (taken as a whole) and the Transactions (as defined in that certain
Credit Agreement, dated as of [______], 2017, by and among the Company, other
Borrowers from time to time parties thereto, the lenders parties thereto and
JPMorgan Chase Bank, N.A., as administrative agent (the “Credit Agreement”);
defined terms not otherwise defined herein shall have the meanings set forth in
the Credit Agreement), I have made such other investigations and inquiries as I
have deemed appropriate and I am duly authorized to execute this Solvency
Certificate on behalf of the Company.


                I further certify, solely in my capacity as chief financial
officer of the Company, and not in my individual capacity, as of the date hereof
and after giving effect to the Transactions that have been consummated on or
before the date hereof and the incurrence of the indebtedness and obligations
being incurred in connection with the Credit Agreement and the Transactions that
have been consummated on or before the date hereof, that, with respect to the
Company and its Subsidiaries on a consolidated basis, (a) the sum of the
probable liability of the debts and other liabilities (subordinated, contingent
or otherwise) of the Company and its Subsidiaries, taken as a whole, as such
debts and liabilities become absolute and matured, does not exceed the present
fair saleable value of the assets of the Company and its Subsidiaries, taken as
a whole; (b) the capital of the Company and its Subsidiaries, taken as a whole,
is not unreasonably small in relation to the business of the Company and its
Subsidiaries, taken as a whole, contemplated on the date hereof and (c) the
Company and its Subsidiaries, taken as a whole, have not incurred, do not intend
to incur or believe that they will incur, debts or other liabilities including
current obligations beyond their ability to pay such debt or other liabilities
as they mature in the ordinary course of business. For the purposes hereof, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).


[Remainder of page intentionally left blank]


    


C-5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.


TENNANT COMPANY


By:_______________________________
Name: Tom Paulson
Title: Chief Financial Officer




C-6

--------------------------------------------------------------------------------






Exhibit D


Amendments


1.
To the extent not otherwise permitted by Section 6.03 (Fundamental Changes and
Asset Sales) and/or Section 6.04 (Investments) of the Existing Credit Agreement,
modify Section 6.03 and/or Section 6.04 of the Existing Credit Agreement to
permit the Certain Funds Purposes transactions.



2.
To the extent not otherwise permitted by Section 6.01 (Indebtedness) and Section
6.02 (Liens) of the Existing Credit Agreement, modify Sections 6.01 and 6.02 to
permit the indebtedness and, as applicable, liens to be incurred in connection
with the Term Facility and the indebtedness to be incurred in connection with
the Permanent Debt and Senior Unsecured Notes.



3.
To the extent not otherwise permitted by Section 6.07 (Transactions with
Affiliates) of the Existing Credit Agreement, modify Section 6.07 of the
Existing Credit Agreement to permit transactions with affiliates necessary to
consummate the Acquisition.



4.
Modify the financial covenants in Sections 6.10 (Financial Covenants) of the
Existing Credit Agreement so that they are consistent with the financial
covenants set forth in the Senior Term Sheet under the heading “Financial
Covenants”.



5.
Modify the requirements setting forth which subsidiaries of the Company are
required to be guarantors of the Existing Credit Agreement (and as appropriate
definition relevant thereto) so that such provisions, and the resulting
guarantors, are consistent with the Guarantors described on Exhibit B.





Additionally, the Existing Credit Agreement will be further modified to reflect
security, guarantee, covenant, default and other terms to be agreed so that such
terms are consistent with those of the Credit Documentation set forth on Exhibit
B; provided that such modifications shall not include any amendments that would
require any consent (including all lender or all affected lender consent) other
than Required Lenders (as defined in the Existing Credit Agreement as of the
date hereof).


For purposes of this Exhibit D, “Certain Funds Purposes” means (i) payment of
the cash price payable by the Company or any applicable acquisition subsidiary
of the Company to the holders of the Target Shares in connection with the
consummation of the Acquisition; (ii) financing (directly or indirectly) fees,
costs and expenses in respect of the Transactions; (iv) the Company Refinancing
(and, if applicable, in the case of any Consent Financing or Backstop Facility,
to replace the Existing Facility); (v) the Target Refinancing and the
refinancing of other indebtedness of the Target; and (vi) (x) downstreaming of
loan proceeds to any applicable acquisition subsidiary of the Company for such
purposes or (y) depositing cash in escrow to the extent release thereof is
limited to use for any of such purposes.




D-1